        Case 1:21-cv-05146-KPF Document 29 Filed 07/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FOXMIND CANADA ENTERPRISES LTD,
                             Plaintiff,
                                                        21 Civ. 5146 (KPF)
                      -v.-
ABCTEC, et al.,                                               ORDER

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

       For substantially the same reasons outlined in Plaintiff’s letter regarding

Defendant Kulala US’s motion to dissolve the temporary restraining order (Dkt.

#8), as well as the cases cited therein, this Court finds that the entity Kulala

US cannot be represented by its non-attorney proprietor, Zhanghongchi, in this

action. The Court’s conclusion is supported by the representations made in

the Declaration of Zhanghongchi, which is appended to Defendant’s motion.

(See Dkt. #5 at 24-26). In particular, the Declaration ascribes the operations of

the online sales business to the entity Kulala US, explaining that “[o]ne of the

items Kulala sold was the [at-issue product],” that “Kulala had an account on

Amazon,” and that the Amazon account contained “revenue from sales of all

products sold by Kulala US.” (Id. at 24 (emphasis in original)). On this

characterization, Kulala US is a business entity that is distinct from the

individual who purports to own and operate it. (See also id. (“I am a sole

proprietor operating the Amazon store Kulala US identified on Attachment ‘A’ to

the Complaint, a Real Party in Interest in this action and am authorized to

execute this declaration on its behalf.” (emphasis added)))
         Case 1:21-cv-05146-KPF Document 29 Filed 07/23/21 Page 2 of 2




      The Court is mindful of the hardship that the obligation to retain counsel

may present. So that Defendant Kulala US has ample time to retain counsel,

the Court will provide until August 23, 2021, for Defendant to do so.

      This Order does not speak to whether Defendant Kulala US is entitled to

the relief sought by the prospective pro se representative in the Combined

Motion to Dissolve the Temporary Restraining Order. (Dkt. #5). Rather, the

Court has only determined that Defendant Kulala US must be represented by

counsel to properly request such relief.

      The Clerk of Court is directed to terminate the motion at docket entry 5.

Plaintiff is directed to serve this Order on Defendant Kulala US and movant

Zhanghongchi using any previously-used modes of transmission.

      SO ORDERED.

Dated:       July 23, 2021
             New York, New York                __________________________________
                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




                                           2
